 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is entered into as of the 11th of June, 2008 (the "Effective
Date") by and between COMMUNITY BANK (the "Corporation"), a federally chartered
savings bank, and NORMAN C. SMILEY, III (the "Executive").
 
WITNESSETH:
 
WHEREAS, the Corporation is a wholly-owned subsidiary of Community Financial
Corporation, a Virginia corporation ("CFC");
 
WHEREAS, the Corporation desires to retain the services of the Executive on the
terms and conditions set forth herein and, for the purpose of effecting the
same, the Board of Directors of the Corporation has approved this Agreement and
authorized its execution and delivery on the Corporation's behalf to the
Executive;
 
WHEREAS, the Executive is presently the duly elected President of the
Corporation, and as such is a key executive officer of the Corporation whose
continued dedication, availability, advice and counsel to the Corporation is
deemed important to the Board of Directors of the Corporation, as well as the
Corporation, CFC and their respective stockholder(s);
 
WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives, and it is in the best interests of the Corporation and of the
Executive to secure the continued services of the Executive; and
 
WHEREAS, the Corporation considers the establishment and maintenance of a sound
management team to be part of its overall corporate strategy and to be essential
to protecting and enhancing the best interests of the Corporation, CFC and their
respective stockholder(s).
 
NOW, THEREFORE, to assure the Corporation of the Executive's continued
dedication, the availability of his advice and counsel to the Board of Directors
of the Corporation, and to induce the Executive to remain and continue in the
employ of the Corporation and for other good and valuable consideration, the
receipt and adequacy whereof each party hereby acknowledges, the Corporation and
the Executive hereby agree as follows:
 
1.           EMPLOYMENT: The Corporation agrees to, and does hereby, employ the
Executive, and the Executive agrees to, and, does hereby, accept such
employment, for the period ending on March 31, 2010, subject to earlier
termination as provided herein. Beginning on March 31, 2009, and on each
anniversary thereafter, the term of employment under this Agreement shall be
extended for a period of one year in addition to the then-remaining term of
employment under this Agreement, unless either the Corporation or the Executive
gives contrary written notice to the other not less than 90 days in advance of
the date on which the term of employment under this Agreement would otherwise be
extended, provided that such term will not be automatically extended unless,
prior to each March 31 anniversary date, the Board of Directors of the
Corporation explicitly reviews the performance of the Executive and approves the
extension. Reference herein to the term of employment under this Agreement shall
refer to both such initial tern and such extended terms.
 
2.           EXECUTIVE DUTIES: Executive agrees that, during the term of his
employment under this Agreement and in his capacity as President, he will devote
his full business time and energy to the business, affairs and interests of the
Corporation and serve it diligently and to the best of his ability. As such, the
Executive shall render administrative and management services
 
 
 
 

 
 
 
as are customarily performed by persons situated in similar executive
capacities, and shall have such other powers and duties as the Board of
Directors of the Corporation may prescribe from time to time. The Executive
shall also render services to CFC and to any subsidiary or subsidiaries of CFC
or the Corporation as requested by the Board of Directors of the Corporation
from time to time consistent with his executive position. The Executive may (i)
serve on corporate or charitable boards or committees and (ii) manage personal
investments, so long as such activities do not interfere materially with the
performance of his responsibilities hereunder.
 
3.           COMPENSATION; VACATION:
 
(a)           The Corporation agrees to pay the Executive, and the Executive
agrees to accept, as compensation for all services rendered by him to the
Corporation during the period of his employment under this Agreement, base
salary at an annual rate not less than that in place on the prior March 31,
which shall be payable in monthly, semi-monthly or bi-weekly installments in
conformity with the Corporation's policy relating to salaried employees. The
amount of the Executive's salary shall be reviewed by the Board of Directors not
less often than annually. Any adjustments in salary or other compensation shall
in no way limit or reduce any other obligation of the Corporation hereunder. The
Board of Directors, in its discretion, may cause the Corporation to pay bonuses
to the Executive from time to time.
 
(b)           The Executive shall be entitled to annual paid vacation in
accordance with the policies established by the Board of Directors of the
Corporation for executive officers, which shall be in no event less than four
(4) weeks per year, and to voluntary leaves of absence, with or without pay,
from time to time at such times and upon such conditions as the Board of
Directors may determine in its discretion.
 
 
4.
PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES AND OTHER
BENEFITS:

 
(a)           During the term of the Executive's employment under this
Agreement, the Executive shall be eligible to participate in any pension, group
insurance, hospitalization, deferred compensation or other benefit, bonus or
incentive plans of the Corporation and CFC presently in effect (including,
without limitation, CFC's stock option plans) or hereafter adopted by the
Corporation or CFC and generally available to any employees of senior executive
status, and, additionally, the Executive shall be entitled to have the use of
the Corporation's facilities and executive benefits as are customarily made
available by the Corporation and CFC to its executive officers.
 
(b)           During the term of the Executive's employment under this
Agreement, the Corporation shall pay to the Country Club of Staunton all dues
and assessments (monthly or otherwise) associated with the Executive's
membership in such country club.
 
 (c)           During the term of the Executive's employment under this
Agreement, to the extent that such expenditures are substantiated by the
Executive as required by the Internal Revenue Service and policies of the
Corporation, the Corporation shall reimburse the Executive promptly for all
expenditures (including travel, entertainment, parking, business meetings, and
the costs, including monthly dues and assessments, of maintaining memberships at
appropriate clubs and organizations) made in accordance with rules and policies
established from time to time by the Board of Directors of the Corporation in
pursuance and furtherance of the Corporation's business and good will.
 
 
 
2

 
 
 
5.           ILLNESS: In the event the Executive is unable to perform his duties
under this Agreement on a full-time basis for a period of six (6) consecutive
months by reason of illness or other physical or mental disability, and at or
before the end of such period he does not return to work on a fall-time basis,
the Corporation may terminate this Agreement without further or additional
compensation payment being due the Executive from the Corporation pursuant to
this Agreement, except benefits accrued through the date of such termination
under employee benefit plans of the Corporation. These benefits shall include
long-term disability and other insurance or other benefits then regularly
provided by the Corporation to disabled employees, as well as any other
insurance benefits so provided.
 
6.           DEATH: In the event of the Executive's death during the term of
this Agreement, this Agreement shall terminate as of the end of the month in
which the Executive dies. This Section 6 shall not affect the rights of any
party under other contract between the Executive and either the Corporation or
CFC or under any life insurance policy.
 
7.           TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON:
 
(a)           Notwithstanding the provisions of Section 1 of this Agreement, the
Board of Directors of the Corporation may, without Cause (as hereafter defined),
terminate the Executive's employment under this Agreement at any time in any
lawful manner by giving not less than thirty (30) days written notice to the
Executive ("Notice of Termination"), which notice shall indicate the specific
provision(s) in this Agreement relied upon for such termination. The Executive
may resign for Good Reason (as hereafter defined) at any time by giving not less
than thirty (30) days written notice to the Corporation ("Notice of
Resignation"), which notice shall indicate the specific provision(s) in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a resignation for Good Reason. In
the event the Corporation terminates the Executive's employment without Cause or
the Executive resigns for Good Reason, and, in either such event, the Executive
offers in writing to continue to provide the services contemplated by and on the
terms of this Agreement and such offer is not accepted by the Corporation
unconditionally in writing within five (5) days thereafter, then the Executive
shall be entitled to liquidated damages, subject in the case of the Executive's
resignation for Good Reason, to the provisions of Section 7(d) of this
Agreement, as follows:
 
(i)           The Executive shall be paid a lump sum cash payment by the
Corporation, within thirty-five (35) days after a Notice of Termination is given
by the Corporation to the Executive pursuant to this Section 7(a) of the
Agreement, (unless such payment is subject to the limitations set forth in
Section 409A of the Internal Revenue Code, in which case such payment shall be
made 185 days after the date of termination) in an amount equal to 1.0 times the
total cash compensation (including bonus) paid or payable to the Executive
during the twelve (12) full consecutive months immediately preceding the
effective date of the Executive's termination of employment; and
 
(ii)           The Corporation shall maintain in full force and effect for the
continued benefit of the Executive for twelve (12) months following the
effective date of the Executive's termination or resignation (the "Liquidated
Damage Period"), as the case may be, at no cost to the Executive, all employee
benefit plans and programs or arrangements in which the Executive
 
 
 
3

 
 
 
 
was entitled to participate immediately prior to such termination as described
in Section 4(a) of this Agreement (other than stock-based compensation plans of
the Corporation or CFC), provided that continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
the Executive's participation in any such plan or program is barred, the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans
and programs.
 
(b)           (i)           In the event that the Executive becomes entitled to
liquidated damages pursuant to Section 7(a) above, (A) the Corporation's
obligations under Section 7(a)(i) above with respect to cash damages shall be
reduced by the amount of the Executive's cash income, if any, earned from
providing personal services during the Liquidated Damage Period; and (B) the
Corporation's obligation to maintain the benefits described under Section
7(a)(ii) above shall be reduced to the extent, if any, that the Executive
receives such benefits, on no less favorable terms, from another employer during
the Liquidated Damage Period. For purposes of this Section 7(b), the term "cash
income" shall include amounts of salary, wages, bonuses, incentive compensation
and fees paid to the Executive in cash but shall not include shares of stock,
stock options, stock appreciation rights or other earned income not paid to the
Executive in cash. To the extent the provisions of this Section 7(b) are
applicable and an overpayment has been made to the Executive as of the
expiration of the Liquidated Damage Period, the Executive shall reimburse the
Corporation in an amount equal to the after tax benefit realized by the
Executive from such overpayment (i.e. amount realized net of all federal, state,
local, employment and medicare taxes). In making the reimbursement calculation
it shall be presumed that the Executive is subject to the highest marginal
federal and state income tax rates.
 
(ii)           The Executive agrees that in the event he becomes entitled to
liquidated damages pursuant to Section 7(a) above, throughout the Liquidated
Damage Period, he shall promptly inform the Corporation of the nature and
amounts of cash income and the type of health benefits and coverage which he
earns or receives from providing personal services, and shall provide such
documentation of such cash income and such health benefits and coverage as the
Corporation may request. In the event of changes to such cash income or such
health benefits or coverage from time to time, the Executive shall inform the
Corporation of such changes, in each case within five days after the change
occurs, and shall provide such documentation concerning the change as the
Corporation may request.
 
(c)           For purposes of this Agreement, "Good Reason" shall mean:
 
(i)           The assignment of duties to the Executive by the Corporation which
(A) are materially different from the Executive's duties on the date he becomes
President of the Corporation, or (B) result in the Executive having
significantly less authority and/or responsibility than he had on the date he
became President of the Corporation, without his express written consent;
 
(ii)           The removal of the Executive from or any failure to re-elect him
to the position of President, except in connection with a termination of his
employment by the Corporation for Cause or by reason of the Executive's
disability;
 
(iii)                      A reduction by the Corporation, of the Executive's
then current base salary;
 
 
 
4

 
 
 
 
(iv)                      The failure of the Corporation to provide the
Executive with substantially the same fringe benefits (including paid vacations)
that were provided to him on the date he became President of the Corporation; or
 
(v)           The failure of the Corporation to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in Section
10(c) of this Agreement;
 
(d)           If within thirty (30) days after any Notice of Resignation is
given the Corporation notifies the Executive that a dispute exists concerning
the resignation for Good Reason and that it is requesting arbitration pursuant
to Section 17, the Corporation shall continue to pay the Executive his full
salary and benefits as described in Sections 3 and 4, as and when due and
payable, at least until such time as a final decision is reached by the
arbitrator(s). If Good Reason for resignation by the Executive is ultimately
determined not to exist, then all sums paid by the Corporation to the Executive,
including but not limited to the cost to the Corporation of providing the
Executive such fringe benefits, from the date of such resignation and
termination of service by the Executive to the date of the resolution of such
dispute shall be repaid within ten (10) days after the ultimate resolution of
such dispute by the Executive to the Corporation with interest at the rate
charged from time to time by the Corporation to its most substantial customers
for unsecured extensions of credit. In the event it is ultimately determined
that resignation by the Executive for Good Reason pursuant Section 7(c) was
justified, then the Executive shall be entitled to receive as liquidated
damages, within ten (10) days of the ultimate resolution of such dispute, the
payments and other benefits provided for in Section 7(a) with interest from the
date such payments and benefits were first due to the Executive until paid by
the Corporation at the rate charged from time to time by the Corporation to its
most substantial customers for unsecured extensions of credit, subject to
reduction for any amounts paid to or on behalf of the Executive by the
Corporation pursuant to the first sentence of this Section 7(d).
 
A failure by the Corporation to notify the Executive that a dispute exists
concerning the resignation for Good Reason within thirty (30) days after any
Notice of Resignation is given shall constitute a final waiver by the
Corporation of its right to contest either that such resignation was for Good
Reason or its obligations to the Executive under Section 7(a) of this Agreement.
 
 
8.
RESIGNATION - TERMINATION FOR CAUSE - REGULATORY TERMINATION:

 
(a)           Notwithstanding the provisions of Section 1 of this Agreement, the
Board of Directors of the Corporation may, in its sole discretion, terminate the
Executive's employment for Cause. For the purposes of this Agreement, "Cause"
shall mean personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement.
 
No act or failure to act by the Executive shall be considered willful unless the
Executive acted or failed to act with an absence of good faith and without a
reasonable belief that his action or failure to act was in the best interest of
the Corporation. No act or omission to act by the Executive in reliance upon an
opinion of counsel to the Corporation shall be deemed to be willful.
 
 
 
5

 
 
 
(b)           Termination of the Executive's employment by the Corporation for
Cause pursuant to Section 8(a) shall be communicated by written Notice of
Termination to the Executive. A Notice of Termination pursuant to this Section
8(a) shall indicate the specific termination provision(s) in this Agreement
relied upon and shall set forth with particularity the facts and circumstances
claimed to provide a basis for termination of employment for Cause under the
provision so indicated.
 
If within ninety (90) days after any Notice of Termination is given the
Executive notifies the Corporation that a dispute exists concerning the
termination for Cause and that he is requesting arbitration pursuant to Section
17, the Corporation shall continue to pay the Executive his full salary and
benefits as described in Sections 3 and 4, as and when due and payable, at least
until such time as a final decision is reached by the panel of arbitrators. If a
termination for Cause by the Corporation is challenged by the Executive and the
termination is ultimately determined to be justified, then all sums paid by the
Corporation to the Executive pursuant to this Section 8(b), plus the cost to the
Corporation of providing the Executive such fringe benefits from the date of
such termination to the date of the resolution of such dispute, shall be
promptly repaid by the Executive to the Corporation with interest at the rate
charged from time to time by the Corporation to its most substantial customers
for unsecured lines of credit. Should it ultimately be determined that a
termination by the Corporation pursuant to Section 8(a) was not justified, then
the Executive shall be entitled to retain all sums paid to him pending the
resolution of such dispute and he shall be entitled to receive the full payments
and other benefits provided for in Section 7(a) as liquidated damages, provided
the Executive offers in writing to continue to provide the services contemplated
by and on the terms of this Agreement and such offer is not accepted by the
Corporation unconditionally in writing within five (5) days thereafter.
 
A failure by the Executive to notify the Corporation that a dispute exists
concerning a termination for Cause within ninety (90) days after the Notice of
Termination is given shall constitute a final waiver by the Executive of his
right to contest that such termination was for Cause.
 
(c)           In the event that Executive resigns from or otherwise voluntarily
terminates his employment by the Corporation at any time (except a termination
for Good Reason pursuant to Section 7 of this Agreement), or if the Corporation
rightfully terminates the Executive's employment for Cause, this Agreement shall
terminate upon the date of such resignation or termination of employment for
Cause, and (subject to Section 8(b)) the Corporation thereafter shall have no
obligation to make any further payments under this Agreement, provided that the
Executive shall be entitled to receive any benefits, insured or otherwise, that
he would otherwise be eligible to receive under any benefit plans of the
Corporation or CFC or any affiliate of the Corporation or CFC.
 
(d)           If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Corporation's affairs by a notice served
under Sections 8(e)(3) or 8(g)(1) [12 U.S.C. §§ 1818(e)(3) and 1818(g)(1)] of
the Federal Deposit Insurance Act, 12 U.S.C. § 1811 et seq. (the "Federal
Deposit Insurance Act"), the Corporation's obligations under this Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Corporation may in
its discretion (i) pay the Executive all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
 
 
 
6

 
 
 
If the Executive is removed and/or permanently prohibited from participating in
the conduct of the Corporation's affairs by an order issued under Sections
8(e)(4) or 8(g)(l) of the Federal Deposit Insurance Act [12 U.S.C. §§ 1818(e)(4)
or 1818(g)(1)], all obligations of the Corporation under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
 
If the Corporation is in default [as default is defined in Section 3(x)(1) of
the Federal Deposit Insurance Act], all obligations under this Agreement shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.
 
Except to the extent it is determined that continuation of this Agreement is
necessary for the continued operation of the Corporation, all obligations under
this Agreement shall be terminated:
 
(i)           by the Director (as Director is defined in the Federal Deposit
Insurance Act) or his or her designee, at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Corporation under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or
 
(ii)           by the Director or his or her designee, at the time the Director
or his or her designee approves a supervisory merger to resolve problems related
to operation of the Corporation or when the Corporation is determined by the
Director to be in an unsafe or unsound condition.
 
Any rights of the parties that have already vested, however, shall not be
affected by such action.
 
9.           CHANGE OF CONTROL: If the Executive's employment terminates as a
result of or in connection with a Change of Control as described in any Change
of Control Agreement between the Executive and CFC, the payments to which the
Executive is entitled pursuant to any Change of Control Agreement shall be in
lieu of any payments to which he might otherwise be entitled under the terms of
Section 7(a)(i).
 
10.           LITIGATION - OBLIGATIONS - SUCCESSORS:
 
(a)           If litigation shall be brought or arbitration commenced to
challenge, enforce or interpret any provision of this Agreement, and such
litigation or arbitration does not end with judgment in favor of the
Corporation, the Corporation hereby agrees to indemnify the Executive for his
reasonable attorney's fees and disbursements incurred in such litigation or
arbitration.
 
(b)           The Corporation's obligation to pay the Executive the compensation
and benefits and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against him or anyone else. All amounts payable by the
Corporation hereunder shall be paid without notice or demand. Except as
expressly provided in Sections 7(b), 7(d) and 8(b), each and every payment made
hereunder by the Corporation shall be final and the Corporation will not seek to
recover all or any part of such payment from the Executive or from whosoever may
be entitled thereto, for any reason whatsoever. The Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise.
 
 
 
7

 
 
 
(c)           The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation, or either
one of them, by agreement in form and substance satisfactory to the Executive,
to expressly assume and agree to perform this Agreement in its entirety. Failure
of the Corporation to obtain such agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation described in Section 7(a). As used in this
Agreement, "Corporation" shall mean Community Bank and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 10(c) or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law.
 
11.           LIMITATION OF BENEFITS: It is the intention of the parties that no
payment be made or benefit provided to the Executive that would constitute an
"excess parachute payment" within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by the Corporation or the imposition of an excise tax on the Executive
under Section 4999 of the Code. If the independent accountants serving as
auditors for the Corporation immediately prior to the date of a Change of
Control determine that some or all of the payments or benefits scheduled under
this Agreement, when combined with any other payments or benefits provided to
the Executive on a Change of Control by CFC, the Corporation and any affiliate
of CFC or the Corporation required to be aggregated with CFC or the Corporation
under Section 280G of the Code, would constitute nondeductible excess parachute
payments by the Corporation under Section 280G of the Code, then the payments or
benefits scheduled under this Agreement will be reduced to one dollar less than
the maximum amount which may be paid or provided without causing any such
payments or benefits scheduled under this Agreement or otherwise provided on a
Change of Control to be nondeductible. The determination made as to the
reduction of benefits or payments required hereunder by the independent
accountants shall be binding on the parties. The Executive shall have the right
to designate within a reasonable period which payments or benefits scheduled
under this Agreement will be reduced; provided, however, that if no direction is
received from the Executive, the Corporation shall implement the reductions
under this Agreement in its discretion.
 
12.           NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 


 
If to the Executive:
 
 
 
If to the Corporation:
Norman C. Smiley, III
36 Fallon Street
Staunton, VA 24401
 
Community Bank
38 N. Central Avenue
P.O. Box 1209
Staunton, VA 24402-1209
 

 
 
 
8

 
 
 
 
or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
13.           MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing, signed by the Executive and on behalf of
the Corporation by such officer as may be specifically designated by the Board
of Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereto of, or in compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia.
 
14.           INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
15.           SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.
 
16.           HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.
 
17.           ARBITRATION: Any dispute, controversy or claim arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Staunton, Virginia (or as close thereto as feasible) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. The Corporation shall pay all administrative fees associated with such
arbitration. Judgment may be entered on the arbitrator's award in any court
having jurisdiction. Subject to Section 10(a), unless otherwise provided in the
rules of the American Arbitration Association, the arbitrators shall, in their
award, allocate between the parties the costs of arbitration, which shall
include reasonable attorneys' fees and expenses of the parties, as well as the
arbitrator's fees and expenses, in such proportions as the arbitrators deem
just.
 
 
 
9

 
 
 
18.           CONFIDENTIALITY - NONSOLICITATION:
 
(a)           The Executive acknowledges that the Corporation may disclose
certain confidential information to the Executive during the term of this
Agreement to enable him to perform his duties hereunder. The Executive hereby
covenants and agrees that he will not, without the prior written consent of the
Corporation, during the term of this Agreement or at any time thereafter,
disclose or permit to be disclosed to any third party by any method whatsoever
any of the confidential information of the Corporation. For purposes of this
Agreement, "confidential information" shall include, but not be limited to, any
and all records, notes, memoranda, data, ideas, processes, methods, techniques,
systems, formulas, patents, models, devices, programs, computer software,
writings, research, personnel information, customer information, the
Corporation's financial information, plans, or any other information of whatever
nature in the possession or control of the Corporation which has not been
published or disclosed to the general public, or which gives to the Corporation
an opportunity to obtain an advantage over competitors who do not know of or use
it. The Executive further agrees that if his employment hereunder is terminated
for any reason, he will leave with the Corporation and will not take originals
or copies of any records, papers, programs, computer software and documents and
all matter of whatever nature which bears secret or confidential information of
the Corporation.
 
The foregoing paragraph shall not be applicable if and to the extent the
Executive is required to testify in a judicial or regulatory proceeding pursuant
to an order of a judge or administrative law judge issued after the Executive
and his legal counsel urge that the aforementioned confidentiality be preserved.
 
The foregoing covenants will not prohibit the Executive from disclosing
confidential or other information to other employees of the Corporation or any
third parties to the extent that such disclosure is necessary to the performance
of his duties under this Agreement.
 
(b)           Subject to Section 18(c), during the term of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the
termination of the last such position held by the Executive, or for a period of
twelve (12) months from the date of entry by a court of competent jurisdiction
of a final judgment enforcing this covenant in the event of a breach by the
Executive, whichever is later, the Executive covenants and agrees that he will
not, without the prior written consent of the Corporation, solicit any existing
or former customer or employee of the Corporation for any competing business
regardless of its location.
 
(c)           If the Corporation terminates the employment of the Executive
without Cause or the Executive resigns for Good Reason, the covenant set forth
in Section 18(b) shall not apply.
 


 
10

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 

     
EXECUTIVE
 
 
 
ATTEST:
/s/ 
     
/s/
 
 
   
Norman C. Smiley, III 
 
 
   
 
 

 
 
 

     
COMMUNITY BANK
 
 
 
ATTEST:
/s/ 
By:     
/s/
 
 
   
 
 
 
   
 
 

 
 


 









 
11
 
 
